Moyer, C.J.,
dissenting.
Leppla Associates and Gary J. Leppla, for respondent.
Popp & Tuss and Mark A. Tuss, for relator.
{¶ 9} I respectfully dissent from the majority opinion with respect to the sanction imposed on respondent. In this case, the respondent neglected an entrusted legal matter for which he had accepted a check for $350. As a result, his client was put at risk of being held in contempt of court. Respondent has not returned the check to his client, even though she ultimately hired substitute counsel to complete the work respondent had agreed to do. Moreover, respondent neglected to appropriately respond to these disciplinary proceedings. He did not timely proffer any evidence to explain his failure to attend to these important responsibilities.
{¶ 10} The facts in prior cases in which this court imposed a fully stayed suspension are distinguishable. For example, in Columbus Bar Assn. v. Micciulla, 106 Ohio St.3d 19, 2005-Ohio-3470, 830 N.E.2d 332, cited by the majority, the disciplined attorney proffered evidence of mitigation, including the discovery of previously undiagnosed medical conditions that had contributed to his procrastination. In addition, the attorney demonstrated a history of pro bono service to the poor and to battered women.
■ {¶ 11} In my view, and in accord with the recommendation of the Board of Commissioners on Grievances and Discipline, the court should impose an actual suspension. I would impose an 18-month suspension with 12 months stayed on the same conditions adopted by the majority, resulting in an actual suspension of six months.
O’Donnell, J., concurs in the foregoing dissenting opinion.